Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 05/26/2022 overcomes the previously raised Objection to the Specification, Claim Objections and 112b Rejections. Additionally, applicant’s amendments and arguments in support of the amended limitations overcome the prior art of record. However, the Office notes that the amendment to the claims introduces various new typos and 112b issues. In order to expedite prosecution, the examiner contacted attorney Gene Pierson [67359] to approve an examiner’s amendment to fix the pending issues with the application. Attorney Pierson authorized the examiner’s amendment, thus placing the application in condition for allowance. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gene Pierson [67359] on 06/13/2022.

The application has been amended as follows (Bold and underlined text “ XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold and crossed-out text “  ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions; Text within asterisk “ ***XxX*** ” indicates examiner's note and are not part of the claim) : 
IN THE CLAIMS:

Claim 3. (Currently Amended) The high pressure valve of claim 1, wherein a first volume of fluid within associated with the first chamber is dependent on a second volume of fluid within the associated with a second chamber, wherein the first volume and the second volume dynamically change[[,]].

***Claim 3 is being amended to overcome a typo with the last line of the claim containing an improper comma ( , ) which is now deleted.***

Claim 5. (Currently Amended) The high pressure valve of claim 1, 
wherein:

 the conduit  extends across the plug.

***Claim 5 is being amended to overcome a 112b issue with the double recitation of “a conduit”.***

Claim 9. (Currently Amended) The high pressure valve of claim 1, further
comprising:
hydraulic fluid that is configured to move between the first chamber and the second chamber, wherein a total amount of the hydraulic fluid within the first
chamber and the second chamber does not change[[.]].

***Claim 9 is being amended to overcome a typo with the last line of the claim containing an improper period ( . ) which is now deleted.***

Claim 11. (Currently Amended) A method associated with a high pressure valve
comprising:
rotating a plug from an open position to a closed position, wherein in the open position the plug allows fracturing fluid to flow through tubing;
positioning a first assembly upstream from the plug, the first assembly
including a first seat positioned upstream from the plug and configured to contact the plug;
moving the plug along a liner axis while in the closed position;
moving the first seat along [[a]] the linear axis, the first assembly including a first chamber configured to generate a first piston force against the first seat;
positioning a second assembly downstream from the plug, the second assembly including a second seat positioned downstream from the plug and configured to contact the plug; and
moving the second seat along [[the]] the linear axis based on
movement on the first seat and based on receiving forces from the plug, the second assembly including a second chamber configured to generate a second piston force against the second seat;
moving fluid through a conduit to control the first force and the second force responsive to movement of the plug on the linear axis and the first seat or second seat receiving the forces from the plug, wherein the first force is inversely related to the second force, wherein the conduit directly communicating coupling the first chamber and the second chamber.

***Claim 11 is being amended to overcome typos with “a the linear axis” and “along the the linear axis”. ***

Claim 15. (Currently Amended) The method of claim 11, further comprising:

 configuring the conduit to extend across the plug.

*** Claim 15 is being amended to overcome a 112b issue with the double recitation of “a conduit”.***

***Only claims 3, 5, 9, 11 and 15 are being amended, all other pending claims are to remain as filed in the response filed on 05/26/2022.*** 

Allowable Subject Matter
Claims 1, 3-11 and 13-20 (18 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Kubota (US 3,901,474), He (US 2015/0300509), Scaramucci (US 3,542,335, US 3,556,474), Fowler (US 3,749,357), Gerbie (US 3,617,025), Karlsen (US 2020/0232564), Kemp (US 4,911,408) and Jourdan (US 3,856,261). Kemp at first glance appears to teach of a valve with similar construction and function as applicant's invention. However, upon closer inspection, ports 124 does not supply process fluid or hydraulic fluid that would allow the energization of the valve seats but rather each seat is solely energized by a spring, which is contrary to applicant's claimed invention. He and Scaramucci teaches of examples of floating ball valves with valve seats that are capable of being energized by fluid pressure similar to applicant's general invention. Notice that the prior art fails to disclose the use of an external piston and a conduit fluidly coupled to the first and second chambers as claimed. Karlsen and Kubota teaches of examples of ball valves with valve seats capable of being energized using hydraulic fluid similar to applicant's general invention. Fowler teaches of an example of a ball valve wherein the valve seats can be energized via the combined use of springs and process fluid pressure similar to a feature of the claimed invention. Gerbie and Jourdan teaches of another example of ball valves that utilizes process fluid to energize the valve seats and in addition, they teach of the use of an external piston to aid in controlling the energization of the seats. However, notice that the prior art among other things fails to disclose the combined use of process fluid and hydraulic fluid to aid in energizing the valve seats via the use of an external piston and/or a conduit fluidly coupled to the first and second chambers as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure, function and method of the high pressure valve (100) comprising the plug (110), the first assembly (120), the first seat (124), the second assembly (130), the second seat (132), the first chamber (126), the second chamber (136), the conduit (210) and/or the external piston (412) in combination with all the limitations as claimed in claims 1, 3-11 and 13-20 and as shown in at least Figs. 3-4 of the application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753